547 S.E.2d 431 (2001)
Patricia WARD
v.
Kristen BEATON.
No. 56P01-2.
Supreme Court of North Carolina.
March 1, 2001.
Ronald W. Howell, Burnsville, for Beaton.
Hal G. Harrison, Spruce Pine, for Ward.
Prior report: 141 N.C.App. 44, 539 S.E.2d 30.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of March 2001."